                           SO ORDERED: February 2, 2021.




                           ______________________________
                           Robyn L. Moberly
                           United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT                 SF03505R (rev 03/2020)
                              Southern District of Indiana
                               46 E. Ohio St., Rm. 116
                                Indianapolis, IN 46204
In re:

David Robert O'Flynn,                               Case No. 12−13117−RLM−13
Pamela Sue O'Flynn,
            Debtors.

             ORDER ON MOTION TO REOPEN BANKRUPTCY CASE AND
                        ORDER TO COMPLETE FILING

A Motion to Reopen Bankruptcy Case was filed on February 1, 2021, by Debtor David
Robert O'Flynn.

IT IS ORDERED that the Motion to Reopen Bankruptcy Case is GRANTED and that this
case is reopened.

IT IS FURTHER ORDERED that any pleading required by the Court or mentioned in the
Motion to Reopen must be filed within 14 days from the date of this order, or this case
may be reclosed without further notice or hearing.
                                          ###
